     Case 3:20-cv-02151-WQH-MDD Document 24 Filed 05/03/21 PageID.692 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    SAN DIEGO COUNTY LODGING                            Case No.: 20-cv-2151-WQH-MDD
      ASSOCIATION,
12
                                         Plaintiff,       ORDER
13
      v.
14
      THE CITY OF SAN DIEGO,
15
                                      Defendant.
16
17    HAYES, Judge:
18          The matter before the Court is the Motion to Intervene filed by Proposed Intervenor
19    Unite Here Local 30. (ECF No. 13).
20     I.   BACKGROUND
21          On November 3, 2020, Plaintiffs San Diego County Lodging Association
22    (“SDCLA”) and California Employment Law Council (“CELC”) filed a Complaint against
23    Defendant The City of San Diego (“City”). (ECF No. 1). Plaintiffs allege that on September
24    8, 2020, the City passed the “City of San Diego COVID-19 Building Service and Hotel
25    Worker Recall Ordinance” (the “Ordinance”). (Id. ¶¶ 1, 11). Plaintiffs allege that the
26    Ordinance requires that owners of hotels with at least 200 guest rooms offer employees
27    laid off after March 4, 2020, their old position, or a similar position, before hiring new
28    applicants. Plaintiffs allege that the Ordinance requires that when two or more workers are

                                                      1
                                                                               20-cv-2151-WQH-MDD
     Case 3:20-cv-02151-WQH-MDD Document 24 Filed 05/03/21 PageID.693 Page 2 of 7



 1    entitled to the same position, the employer must first offer the position to whomever
 2    worked at the hotel the longest. Plaintiffs allege that “[a]ny covered employee who believes
 3    their employer violated the Ordinance can sue for hiring and reinstatement rights, the
 4    greater of actual or statutory damages, punitive damages, and attorneys’ fees and costs.”
 5    (Id. ¶ 15). Plaintiffs allege that the Ordinance denies employers the contractual right to
 6    terminate employees at-will and impairs the benefits of severance agreements. Plaintiffs
 7    allege that the Ordinance may require courts to interpret collective bargaining agreements,
 8    which is preempted by the Labor Management Relations Act (“LMRA”).
 9          Plaintiffs bring the following claims against the City: 1) declaratory relief based on
10    the Contracts Clause of the United States and California Constitutions: employment
11    contract; 2) declaratory relief based on the Contracts Clause of the United States and
12    California Constitutions: severance agreements; 3) declaratory relief based on the Due
13    Process Clause of the United States and California Constitutions; 4) declaratory relief
14    based on federal preemption of the Ordinance by the LMRA; 5) declaratory relief based on
15    violation of Article XI, § 7 of the California Constitution: Cal. Lab. Code § 2922; 6)
16    declaratory relief based on violation of Article XI, § 7 of the California Constitution: Cal.
17    Civ. Code § 3294; and 7) declaratory relief based on violation of Article XI, § 7 of the
18    California Constitution: Cal. Code Civ. Proc. § 1002.5. Plaintiffs seek declaratory relief
19    voiding the Ordinance, an injunction permanently enjoining “‘laid-off employee[s]’—as
20    that term is defined in the Ordinance—from taking any action under, enforcing any
21    provisions of, or demanding a covered employer abide by the requirements set by, the
22    Ordinance,” and attorneys’ fees and costs. (Id. at 15-16).
23          On January 14, 2021, Plaintiff CELC filed a Notice of Voluntary Dismissal. (ECF
24    No. 8). SDCLA is the only remaining Plaintiff.
25          On February 4, 2021, Plaintiff SDCLA filed a Motion for Summary Judgment. (ECF
26    No. 11). On February 5, 2021, Defendant City filed a Motion to Dismiss. (ECF No. 12).
27    The Motion for Summary Judgment and Motion to Dismiss are pending. (See ECF No. 18).
28

                                                    2
                                                                                20-cv-2151-WQH-MDD
     Case 3:20-cv-02151-WQH-MDD Document 24 Filed 05/03/21 PageID.694 Page 3 of 7



 1           On February 5, 2021, Proposed Intervenor Unite Here Local 30 (“Local 30”) filed
 2    a Motion to Intervene. (ECF No. 13). Local 30 seeks to intervene as of right as a defendant
 3    in this action pursuant to Rule 24(a)(2) of the Federal Rules of Civil Procedure. In the
 4    alternative, Local 30 seeks permissive intervention pursuant to Rule 24(b).
 5          On March 1, 2021, SDCLA filed an Opposition to the Motion to Intervene. (ECF
 6    No. 19). On March 8, 2021, Local 30 filed a Reply. (ECF No. 21). On March 9, 2021, the
 7    City filed a Notice of Joinder to the Motion to Intervene. (ECF No. 23).
 8    II.   DISCUSSION
 9          Local 30 contends that it meets the requirements for intervention as of right under
10    Rule 24(a)(2) of the Federal Rules of Civil Procedure. Local 30 contends that the Motion
11    to Intervene is timely, members of Local 30 are direct beneficiaries of the Ordinance, and
12    the remedies Plaintiff SDCLA seeks would impact the rights of Local 30’s members. Local
13    30 contends that its interests are not adequately represented by Defendant City. Local 30
14    contends that the interests of Local 30’s members “in recall under the Ordinance differs
15    from that of the general public.” (ECF No. 13 at 24). Local 30 contends that it has a distinct
16    interest in ensuring that collective bargaining agreements are not used to deny members
17    the rights that they enjoy under the Ordinance. Local 30 contends that it has particular
18    knowledge of the hotel industry and expertise in federal labor preemption and the
19    constitutionality of local employment laws that the City may lack. Local 30 contends that,
20    alternatively, it meets the requirements for permissive intervention.
21          SDCLA contends that Local 30 fails to make a compelling showing that the City
22    will not adequately represent the interests of Local 30’s members. SDCLA contends that
23    the City and Local 30 share the same objective of upholding the validity of the Ordinance.
24    SDCLA contends that the City is interested in defending the interests of all beneficiaries
25    of the Ordinance, including union members. SDCLA contends that the City is “capable and
26    willing to make” the same arguments Local 30 would in attacking the LMRA preemption
27    claims,” as demonstrated by the City’s Motion to Dismiss, which is “nearly identical” to
28    the proposed motion to dismiss that Local 30 seeks to file. (ECF No. 19 at 10). SDCLA

                                                    3
                                                                                 20-cv-2151-WQH-MDD
     Case 3:20-cv-02151-WQH-MDD Document 24 Filed 05/03/21 PageID.695 Page 4 of 7



 1    contends that the City has extensive experience defending ordinances against court
 2    challenges and could obtain specialized knowledge through the normal course of discovery
 3    or by calling on Local 30 to provide evidence. SDCLA contends that Court should further
 4    deny permissive intervention because Local 30’s presence would be redundant and impair
 5    the efficiency of this case.
 6          Rule 24 of the Federal Rules of Civil Procedure provides for two types of
 7    intervention: intervention as of right and permissive intervention. See Fed. R. Civ. P. 24.
 8    Rule 24(a) states:
 9          On timely motion, the court must permit anyone to intervene who:
            ...
10
            (2) claims an interest relating to the property or transaction that is the subject
11          of the action, and is so situated that disposing of the action may as a practical
            matter impair or impede the movant’s ability to protect its interest, unless
12
            existing parties adequately represent that interest.
13
      Fed. R. Civ. P. 24(a). To intervene as of right under Rule 24(a)(2),
14
            (1) the application for intervention must be timely; (2) the applicant must have
15
            a significantly protectable interest relating to the property or transaction that
16          is the subject of the transaction; (3) the applicant must be so situated that
            disposition of the action may, as a practical matter, impair or impede the
17
            applicant’s ability to protect that interest; and (4) the applicant’s interest must
18          be inadequately represented by the existing parties in the lawsuit.
19
      Nw. Forest Res. Council v. Glickman, 82 F.3d 825, 837 (9th Cir. 1992) (“Glickman”)
20
      (citing Forest Conservation Council v. U.S. Forest Serv., 66 F.3d 1489, 1493 (9th Cir.
21
      1995), overruled in part on other grounds by Wilderness Soc’y v. U.S. Forest Serv., 630
22
      F.3d 1173 (9th Cir. 2011)), as amended (May 30, 1996).
23
            “In evaluating whether these requirements are met, courts ‘are guided primarily by
24
      the practical and equitable considerations.’” United States v. City of Los Angeles, 288 F.3d
25
      391, 397 (9th Cir. 2002) (quoting Donnelly v. Glickman, 159 F.3d 405, 409 (9th Cir.
26
      1998)). “Further, courts generally ‘construe[ ] [the Rule] broadly in favor of proposed
27
      intervenors.’” Id. (alterations in original) (quoting United States ex rel. McGough v.
28

                                                     4
                                                                                  20-cv-2151-WQH-MDD
     Case 3:20-cv-02151-WQH-MDD Document 24 Filed 05/03/21 PageID.696 Page 5 of 7



 1    Covington Techs. Co., 967 F.2d 1391, 1394 (9th Cir. 1992)). “‘A liberal policy in favor of
 2    intervention serves both efficient resolution of issues and broadened access to the courts.
 3    By allowing parties with a practical interest in the outcome of a particular case to intervene,
 4    we often prevent or simplify future litigation involving related issues; at the same time, we
 5    allow an additional interested party to express its views before the court.’” Forest
 6    Conservation Council, 66 F.3d at 1496 n.8 (quoting Greene v. United States, 996 F.2d 973,
 7    980 (9th Cir. 1993) (Reinhardt, J., dissenting)).
 8          The Court concludes that the Motion to Intervene filed by Local 30 is timely, Local
 9    30 has a “significantly protectable interest” in this action, and “disposition of the action
10    may . . . impede or impair [Local 30]’s ability to protect that interest.” Glickman, 82 F.3d
11    at 837 (citing Forest Conservation Council, 66 F.3d at 1493).
12          Courts consider three factors in determining the adequacy of representation:
13          (1) whether the interest of a present party is such that it will undoubtedly make
            all of a proposed intervenor’s arguments; (2) whether the present party is
14
            capable and willing to make such arguments; and (3) whether a proposed
15          intervenor would offer any necessary elements to the proceeding that other
            parties would neglect.
16
17    Arakaki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003) (citing California v. Tahoe Reg’l
18    Planning Agency, 792 F.2d 775, 778 (9th Cir. 1986)), amended by 2003 U.S. App. LEXIS
19    9156 (9th Cir. May 13, 2003), and 2003 U.S. App. LEXIS 9169 (9th Cir. May 13, 2003).
20    “The requirement of inadequate representation ‘is satisfied if the applicant shows that the
21    representation of his interest [by existing parties] may be inadequate.’” City of Los Angeles,
22    288 F.3d at 398 (alteration in original) (quoting Trbovich v. United Mine Workers, 404
23    U.S. 528, 538 n.10 (1972)).
24          “The most important factor in determining the adequacy of representation is how the
25    interest [of the proposed intervenor] compares with the interests of existing parties.”
26    Arakaki, 324 F.3d at 1086 (citing 7C CHARLES ALLEN WRIGHT, ARTHUR R. MILLER &
27    MARY KAY KANE, FEDERAL PRACTICE AND PROCEDURE § 1909 (2d ed. 1986)). “When an
28    applicant for intervention and an existing party have the same ultimate objective, a

                                                     5
                                                                                  20-cv-2151-WQH-MDD
     Case 3:20-cv-02151-WQH-MDD Document 24 Filed 05/03/21 PageID.697 Page 6 of 7



 1    presumption of adequacy of representation arises.” Id. (citing League of United Latin Am.
 2    Citizens v. Wilson, 131 F.3d 1297, 1305 (9th Cir. 1997)). “There is also an assumption of
 3    adequacy when the government and the applicant are on the same side.” Id. (citing City of
 4    Los Angeles, 288 F.3d at 401-02)).
 5          In Californians for Safe & Competitive Dump Truck Transportation v. Mendoca,
 6    152 F.3d 1184 (9th Cir. 1998), the International Brotherhood of Teamsters (“IBT”) moved
 7    to intervene as a defendant in a lawsuit by public works contractors and an association of
 8    motor carriers challenging the State’s enforcement of the prevailing wage law. 152 F.3d at
 9    1186. The Court of Appeals for the Ninth Circuit held that the district court properly
10    granted IBT’s motion for intervention as of right. Id. at 1189. The court stated, “[B]ecause
11    the employment interests of IBT’s members were potentially more narrow and parochial
12    than the interests of the public at large, IBT demonstrated that the representation of its
13    interests by the named defendants-appellees may have been inadequate.” Id. at 1190;
14    accord Allied Concrete & Supply Co. v. Baker, 904 F.3d 1053, 1068 (9th Cir. 2018)
15    (holding that IBT was entitled to intervene as a defendant as of right in a lawsuit by a group
16    of concrete suppliers challenging an amendment to the prevailing wage law to include
17    delivery drivers of ready-mix concrete and stating, “IBT’s interests are potentially more
18    narrow than the public’s at large, and the State’s representation of those interests ‘may have
19    been inadequate’” (quoting Mendonca, 152 F.3d at 1190)).
20          In this case, members of Proposed Intervenor Local 30 are among the hotel
21    employees directly affected by the Ordinance. (See Browning Decl., ECF No. 13-1 ¶ 4).
22    Local 30 lobbied to pass the Ordinance and has an interest in upholding the Ordinance to
23    protect its members. (See id. ¶¶ 6-7). In addition, Local 30 has an interest “in ensuring that
24    its members who work at hotels covered by collective bargaining agreements containing
25    ‘just-cause’ or seniority-recall clauses should not be deprived of rights under the Ordinance
26    that are enjoyed by non-union employees[.]” (Id. ¶ 5). The City represents the public
27    generally, including non-union hotel employees who benefit from the Ordinance and hotel
28    employers and applicants to hotel positions who claim to be harmed by the Ordinance. The

                                                    6
                                                                                 20-cv-2151-WQH-MDD
     Case 3:20-cv-02151-WQH-MDD Document 24 Filed 05/03/21 PageID.698 Page 7 of 7



 1    broad interest of the City in upholding the Ordinance generally is distinct from the narrower
 2    interest of Local 30 in protecting its members who benefit from the Ordinance. The
 3    interests of Local 30 are “potentially more narrow than the public’s at large,” so the
 4    representation of Local 30’s interests by the City may be inadequate. Allied Concrete &
 5    Supply Co., 904 F.3d at 1068. The Court concludes that Local 30 meets the requirements
 6    for intervention as of right under Rule 24(a)(2) of the Federal Rules of Civil Procedure.
 7    Local 30 is entitled to intervene as a defendant in this action.
 8 III.     CONCLUSION
 9          IT IS HEREBY ORDERED that the Motion to Intervene filed by Proposed
10    Intervenor Unite Here Local 30 (ECF No. 13) is granted. Local 30 shall file the proposed
11    motion to dismiss attached to the Motion to Intervene (ECF No. 13-6) within three (3) days
12    of the date of this Order. SDCLA shall file any opposition to Local 30’s motion to dismiss
13    within fourteen (14) days of the date the motion to dismiss is filed. Local 30 shall file any
14    reply within seven (7) days of the date the opposition is filed.
15     Dated: May 3, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    7
                                                                                20-cv-2151-WQH-MDD
